Citation Nr: 0111820	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroparesis.  

2.  Entitlement to an initial compensable evaluation for 
benign skin growths with a tender and painful scar of the 
right hand.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post medial meniscectomy of the right 
knee.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from August 12, 1993 
to August 11, 1997.  

This appeal arose from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, granted 
entitlement to service connection for gastroparesis, 
evaluated as 10 percent disabling, status post medial 
meniscectomy of the right knee, evaluated as 10 percent 
disabling, and excision of benign skin growths of both hands 
(with scar) and left thigh, evaluated as noncompensable.  
Each award was made effective August 12, 1997.  

The veteran testified at a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO on 
February 7, 2001, a transcript of which is associated with 
the claims folder.  

The case has been forwarded to the Board for appellate 
review.  

The issues listed on the title page have been rephrased 
slightly to reflect that the veteran's claims are for higher 
initial evaluations rather than increased ratings.  This 
distinction was drawn in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for status post medial meniscectomy of the 
right knee is addressed in the remand portion of this 
decision.  

The veteran, in her notice of disagreement (NOD) indicated 
that she had mental distress due to her gastroparesis, 
including the medical work up process she went through.  She 
stated that she intended to pursue therapy.  Her statements, 
made in connection with arguments that a higher disability is 
warranted, seem to suggest that she may wish to pursue a 
claim for entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected 
gastroparesis.  As this issue has been neither procedurally 
prepared nor certified for appellate review and is not 
otherwise inextricably intertwined with any issue on appeal, 
the Board is referring it to the RO for initial consideration 
and any indicated appropriate adjudicative action.  Godfrey 
v, Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  Gastroparesis is manifested by no more than continuous 
moderate manifestations including periodic vomiting, nausea 
and pain; there is no cognizable evidence of anemia related 
to gastroparesis, demonstrable weight loss, recurrent 
incapacitating episodes averaging 10 days in duration four 
times a year, or recurrent hematemesis or melena.  

2.  The veteran has a recurrent skin lesion on an exposed 
area and objectively tender and painful scar of the right 
hand.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
20 percent for gastroparesis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.114, Diagnostic 
Codes 7304, 7305, 7309 (2000).  




2.  The criteria for separate initial 10 percent evaluations 
for benign skin growths and a scar of the right hand have 
been met.  38 U.S.C.A. § 1155; VCAA, Pub. L. No. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118, 
Diagnostic Codes 7804, 7805, 7806, 7819 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The assessment of a May 1997 service workup was primary 
idiopathic gastroparesis.  The veteran's reported symptoms 
were nausea, vomiting and weight loss.  She was trying hard 
to eat and maintain weight.  She stated that she had 
occasional bloating, nausea and epigastric pain, although 
these were improved with medication.   A gastric emptying 
study was markedly abnormal with 53 percent empty at 3.5 
hours with semi-solids.  The prescription involved symptom 
treatment such as eating small meals, and avoiding large, 
bulky, indigestible solids to avoid bezoar (alimentary 
concretion) formation.  Medications for nausea and pain were 
also prescribed. 

A prior exhaustive workup was negative (including stool 
studies, labs and radiographs).  Enteroclysis (enema) and 
esophagogastroduodenoscopy (EGD) in August 1996 were 
negative.  However, a gastric emptying study from August 1996 
showed severe gastroparesis.  There was 20 percent emptying 
in one hour and 80 percent in two hours.  

The veteran's weight was 114.5 pounds in May 1996, 108 pounds 
in June 1996, 106 pounds in August 1996, 119 pounds in 
October 1996, and 105 pounds in April 1997.  She was 108 
pounds on examination that day.  

A VA examination was conducted in June 1998.  Medical records 
were reviewed by the examiner.  The veteran stated, with 
respect to current symptoms of gastroparesis, that she would 
experience postprandial vomiting approximately once or twice 
a week with antecedent abdominal pain.  This was not related 
to any specific food consumed.  Her weight was stable.  She 
denied gastrointestinal bleeding.  

Examination of the abdomen was normal.  The diagnosis was 
gastroparesis.  By history this was detected on a nuclear 
study and with residual discomfort, as described with a 
normal upper gastrointestinal study and a normal endoscopy.  

With respect to her skin the veteran reported a palmar lesion 
on the right and left, diagnosed as benign hyperkeratosis.  
These were both removed.  The right lesion did not seem to 
heal as well and seemed to have recurred.  She mentioned that 
she was also status post removal of a similar lesion over her 
posterior left thigh.  

Examination of the hands showed evidence of a scar on the 
right with apparent recurrence of the palmar lesion.  A skin 
lesion diagram attached to the examination described a one-
centimeter linear scar of the left hand and on the right 
there was a reddish brown, raised, recurrent lesion 
approximately 1.5 centimeters in size.  The examiner stated 
that a pathology report showed fibrosis with vascular 
ectasia.  

The diagnosis was dermatologic condition with history of 
small palmar lesions on the right and left, both excised in 
the past, with recurrence on the right, and with pathological 
evidence indicating fibrosis with vascular ectasia.  

In November 1998 the veteran stated that because of 
gastroparesis she could no longer eat and enjoy her favorite 
foods.  She had to watch what she eats and carry medication 
with her.  She stated that even approved foods would 
sometimes cause distress and aggravate her condition.  
Medication was the only thing that relieved her symptoms - 
albeit temporarily.  She also stated that she had to be 
careful to ensure that she does not lose much weight.  
Although her weight was stable at the time of the evaluation, 
it would reportedly fluctuate.  

With respect to her skin condition, the area of the right 
palm excision was very bothersome.  It did not heal very well 
resulting in a "huge and painful scar."  She stated that 
she could not move her fingers as much as she used to be able 
to, and her hand and fingers would cramp up.  She stated that 
as a result she had difficulty playing the piano, difficulty 
writing and typing, and difficulty holding a coffee cup for 
long.  She stated that she did not have 100 percent use of 
her right hand at all times.  She also asserted that she was 
a part time model (including a hand model) and had lost jobs 
because of the appearance of the scar.  

In her substantive appeal submitted in June 1999, the veteran 
stated that she had a painful scar on her right (dominant) 
hand and could not fully extend her hand to perform day to 
day activities.  She stated that she was going to physical 
therapy sessions and slept with a splint to keep her palm and 
hand straight.  She added that she would get painful muscle 
spasms that she had before the surgery.  Furthermore the 
scar, she asserted, covered a larger area of the palm than 
before.  She mentioned that she had various limitations 
including inability to stretch her hand to reach keys while 
playing the piano, and she felt that she might be 
disqualified from work in law enforcement.  

A VA outpatient treatment report from February 1999 noted a 
complaint of pain over a right hand biopsy site.  It appeared 
that the scar was five millimeters by five millimeters, and 
was located over the 5th metacarpal.  There was pain to the 
knuckle but the rest of the examination was negative.  The 
assessment was chronic right hand pain secondary to scar.  
There was a question of nerve compression.  

Another report from February 1999 noted three plus tenderness 
to palpation over the affected area of the hand.  
Neurovascularly she was intact.  

An operative report noted that the one-centimeter lesion was 
located over the distal palmar crease, over the small finger 
flexor tendon.  The digital nerves were preserved.  The 
biopsy was consistent with verruca vulgaris or other benign 
keratosis.  




A March 1999 report noted that the veteran was status post 
excision of a recurrent right hand hyperkeratotic lesion.  
She complained of decreased motion and increased pain.  A 
splint was provided to regain motion.  

A report from April 1999 shows that the veteran's hand was 
splinted to increase range of motion following her right hand 
lesion excision.  The splint was not adequate and was 
replaced.  She was instructed in range of motion and 
exercises.  She was also encouraged to begin some 
desensitization activities, to use her hand for light 
activities and to work on active extension. 

The veteran was still reporting hypersensitivity.  She had 
fairly good metacarpophalangeal (MP or MCP) extension of the 
fourth and fifth digits but held her hand in MP flexion.  

A report from April 1999 noted that the scar was healing 
nicely.  It was looking good and was supple.  

Additional reports from later the same month noted that the 
veteran reached full right small finger MP extension with 
passive stretch.  The assessment was that she had excellent 
results with increased range of motion and decreased 
sensitivity over the scar.  She had full extension passively 
and was close to full extension actively.  

However, later the veteran suffered a setback, namely 
increased pain in her palm.  The therapist stated that it was 
doubtful that she would exercise or wear her splint because 
of pain.  She was encouraged to continue with her home 
program.  

A report from July 1999 noted that the veteran had a well-
healed scar with minimal raised tissue and full extension of 
her MP joints.  She stated that she had increased sensitivity 
but did not complain as much about it that day.  The 
assessment was that she had a good result from surgery but 
was not fully satisfied.  

In August 1999 the veteran was seen for a complaint of severe 
epigastric burning pain.  She reported that she had this 
before in service and that it was diagnosed as gastroparesis 
of unknown etiology.  She stated that she had tried Cispride 
without benefit and was currently taking Hyoscyamine.  She 
denied recent vomiting but stated that she did vomit several 
days before.  She denied dizziness, melena, and other 
symptoms.  Examination showed diffuse moderate abdominal 
tenderness with voluntary guarding.  Blood and lab tests were 
done.  The diagnoses were epigastric pain of unclear 
etiology, hypokalemia, and anemia.  

A follow-up the same month noted continuous epigastric pain 
and burning with multiple spikes per day.  She continued to 
deny nausea, vomiting and the like.  She described a similar 
episode two years before that resolved after a matter of 
days.  The history of gastroparesis was noted.  The 
examination showed diffuse abdominal tenderness, maximal in 
the mid epigastric region.  The assessment was abdominal pain 
not responsive to Maalox.  This was found to be atypical for 
ulcer disease.  She continued to have difficulty with solid 
foods.  Further workup was planned.  

Another appointment from that month noted that the veteran 
reported burning epigastric pain all the time rated by her as 
7/10 with flare-ups to 10/10 for seconds at a time.  There 
was no associated nausea, vomiting or other symptoms.  There 
was no burning or reflux in the esophagus.  Her pain was in 
no way related to eating or abstaining.  It was transiently 
relieved by changes of position.  

The veteran stated that she had similar pain in 1996, but 
that this was different due to symptoms of gastroparesis.  
The current complaints were described as like "a knot tied 
in my stomach" whereas the symptoms of gastroparesis were 
described as a quite infrequent spasm usually associated with 
dietary broadening or a largish meal.  

Examination showed that the veteran weighed 120 pounds.  Pain 
was rated as an 8.  She was uncomfortable with abdominal 
pain.  The abdomen showed epigastric tenderness to palpation 
and left lower quadrant tenderness.  There was less along the 
costal margins and in the upper quadrants.  There were 
slightly hyperactive bowel sounds.  X-rays were unremarkable.  

The assessment was that abdominal pain was not of a type 
typical for ulcer disease, but was certainly worrisome for 
that or for non-ulcer dyspepsia.  It was not typical for gall 
bladder disease or obstruction.  She was referred for 
endoscopy.  Her long history of gastroparesis with life 
limiting symptoms was more concerning as it seemed that the 
etiology was not worked out well.  

Anemia was attributed to being a young female with regular 
menses although gastrointestinal loss would be concerning.  

History of some diarrhea was not sufficient to explain the 
hypokalemia noted.  Dietary deficiency was a possibility 
given the restricted nature of the foods that she was able to 
eat, but was also deemed unlikely to be the root cause.  She 
was to be maintained on replacement therapy.  

The veteran underwent a panendoscopy a few days later.  The 
clinical examination was notable only for epigastric 
tenderness.  The EGD was also notable for ulcers in the pre-
Pyloric sphincter at 12 o'clock and 4 o'clock.  These were 
shallow and were not bleeding.  The esophagus and duodenum 
were normal.  

A hand clinic report from September 1999 noted that the 
veteran was status post mass excision, and complained of 
persistent MCP stiffness and pain.  There was tenderness to 
palpation of the A1 pulley but no triggering.  The impression 
was reactive stenosing tenosynovitis.  

In a general visit from September 1999 the veteran reported 
no weight changes over the past six months.  She reported 2-3 
alcoholic drinks a week.  Gastrointestinal history included 
irritable bowel syndrome and positive Helicobacter Pylori (H-
pylori) with endoscopy recently showing two ulcers at the 
pyloric sphincter area.  She had completed H-pylori treatment 
and felt some improvement, but she had discontinued some 
medications and the burning was returning.  She reported 
occasional vomiting as per her usual.  Examination was 
notable for abdominal tenderness to any palpation.  

The report also noted a history of iron deficient anemia and 
hypokalemia, the etiology of which was unclear.  With respect 
to her hand the veteran reported her surgery with a lidocaine 
injection for tenosynovitis.  

The veteran was seen in October 1999 for hand symptoms.  She 
stated that stiffness was improving with therapy and a 
splint.  There was a complaint of discoloration over the 
dorsum of the MCPs as well as a complaint of continued 
cramping and a feeling of weakness in the hand.  It was noted 
that cramping was present prior to surgery.  The examination 
showed a diffuse area of lighter skin present over the area 
that the veteran identified, and a good range of the MCPs.  
She was neurovascularly intact.  The assessment was skin 
pigment loss due to steroid injection, status-post mass 
excision, with return of range of motion.  

A November 1999 report noted that the veteran had a history 
of gastroparesis since 1993 with extensive workup in 1996 and 
1997.  Gastric emptying studies showed severe decrease in 
emptying time with approximate 50 percent emptying at 3.5 
hours.  While her episodes related to this had lessened in 
severity in recent years, she continued to have pain and 
emesis on a biweekly basis related to food intake.  She was 
maintaining her weight.  Treatment included limiting of diet 
and Levsin once every three months.  The examination was 
unremarkable.  Separate assessments were made of history of 
peptic ulcer disease, currently asymptomatic, and history of 
gastroparesis, continuing to have episodes.  A gastric 
emptying study was to be scheduled.  

A hand clinic visit in January 2000 noted that MCP stiffness 
had been improving.  She continued to complain of 
discoloration, cramping and a feeling of weakness in the 
hand.  MCP active extension was to 15 degrees.  Passive was 
to 30 degrees.  The scar was hard and relatively immobile.  
There was mild tenderness to palpation.  The assessment was 
stiff MCP and poorly remodeled scar status post cyst 
excision.  The veteran was to begin aggressive passive range 
of motion exercises three to four times per day, use of 
aloe/vitamin E and strengthening.  She had only been 
stretching with no massage, or use of vitamin E or aloe use.  
She was advised that further progress would be dependent on 
the amount of work she was willing to do.  

A report from July 2000 noted marked improvement in range of 
motion with exercises.  The incision was well healed.  There 
was palmar tenderness to palpation over the incision.  There 
was no erythema with minimal swelling.  There was active 
extension to neutral.  Passive extension was to 7 degrees.  
There was full ability to make a fist.  Some dorsal 
discoloration was noted.  

A gastroenterology visit from December 2000 noted that the 
veteran was seen for documentation that she no longer had 
gastroparesis.  She denied symptoms of abdominal pain after 
eating, nausea and vomiting.  She had a gastric emptying 
study done in November 2000, which showed that she did not 
have gastroparesis.  She did not take any medication for this 
and none was recommended, given the lack of symptoms.  From 
the perspective of gastroenterology, she was fit for duty and 
any previous problems were not active, and should not affect 
her ability to work.  

A subsequent report from January 2001 noted a complaint of 
terrible stomach pain for about a week.  The veteran stated 
that she was nauseated.  She had mid epigastric pain.  

A report the next day stated that the veteran had a one-week 
history of abdominal pain that was worse with eating.  She 
had several episodes of emesis.  She denied any blood in 
emesis or per rectum and other symptoms.  It was noted that 
she had a history of peptic ulcer disease and gastroparesis 
of unknown etiology.  She had a normal gastric emptying 
study.  The examination was negative aside from tenderness in 
the midepigastric region.  The assessment was abdominal pain, 
probable peptic ulcer disease, concern for gastroparesis.  

A report from about two weeks later noted that the veteran 
vomited several days before and did not notice any 
improvement in symptoms despite use of medication.  

Another visit from the next day noted that the veteran 
experienced persistent nausea unaffected by meals.  She 
denied risk of pregnancy.  She denied pain and other 
symptoms.  The assessment was nausea.  

A follow-up from February 2001 noted that the veteran had a 
three-week history of abdominal pain.  She reported that 
symptoms had improved somewhat but she still had epigastric 
pain, 2/10 to sharp 10/10, also lower abdominal pain and back 
pain.  She also gave a history of intermittent emesis, and 
constant mild nausea.  She denied diarrhea, dysphagia, 
hematemesis, melena, hematochezia, constipation and other 
symptoms.  The examination was essentially negative except 
for tenderness in the mid-epigastrium and left lower 
quadrant.  The assessment was abdominal pain on H2 blockers.  
The prescription was an increase in medication, and a recheck 
of lab tests.  These were subsequently shown to be negative 
for H-pylori.  

At the February 7, 2001 hearing before the Board, the veteran 
testified that she had severe stomach pain.  She stated that 
at the beginning of the year she had pain concentrated at the 
top of her stomach.  She testified that despite medication, 
the pain spread throughout her stomach.  She also stated that 
she was throwing up whether she would eat or not and was 
always nauseous.  

The veteran also testified that she was restricted to a 
semisolid diet.  She could not eat anything that was not 
easily digestible, and was required to eat small quantities 
of food, four to six times a day.  She stated that doing 
otherwise caused pain and throwing up.  

As for her skin, the veteran stated that her right hand was 
giving her problems at present.  She stated that she had 
repeat surgery in 1999 on the hand because she couldn't use 
the hand (her dominant hand).  Since that time, she reported, 
she had been in and out of therapy trying to get her hand 
straightened.  She stated that she could not straighten her 
hand.  She recalled that her hand, according to measurements, 
could not reach 0 degrees.  She also testified that her hand 
hurt and would cramp up.  She also maintained that she could 
not grip things the way she used to be able to, and stated 
that the scar itself was painful and itchy.  

The veteran testified that she was working full time, 45 
hours a week or more.  She did have to miss time from work 
due to her disabilities (due to her stomach more than 
anything else).  She recalled that she missed half a day 
every other month.  

She scheduled other appointments for after work.  The stomach 
symptoms would come upon her and she could not schedule 
treatment ahead of time.  

A report from mid February 2001 noted ongoing complaints of 
epigastric pain and nausea worse with meals.  However the 
veteran was able to eat and keep food down.  She had some 
vomiting, but denied other symptoms.  There was diffuse 
abdominal tenderness with guarding, but no rebound.  The 
assessment was abdominal pain not otherwise specified.  

In another report from that month the veteran stated that her 
pain was similar to the pain she experienced prior to her 
last EGD in August 1999.  She had a pain free interval until 
two or three months before.  Incidentally, she also had a 
history of gastroparesis but had negative gastric emptying 
study, and felt that symptoms had resolved.  She denied 
weight loss, but did report some nausea and bilious emesis.  
Food would reportedly make her pain worse, and would 
sometimes wake her from sleep.  Examination was negative, 
except for tenderness in the mid epigastric area.  The 
assessment was that symptoms suggested recurrence of peptic 
ulcer disease.  The etiology of this was unknown and needed 
further workup.  

Another EGD was performed a few days later.  The history was 
five weeks of upper abdominal pain occurring daily, worsened 
by eating and drinking over the course of the day.  The 
abdomen was diffusely tender to palpation, mostly in the mid-
epigastrium.  The EGD showed some esophageal inflammation 
that was suspected to be a result of reflux.  This was mild 
erythema only.  The stomach and duodenum were normal.  The 
assessment was mild distal esophageal erythema consistent 
with reflux.  

In another visit that month the veteran stated that symptoms 
were worsening and she was not keeping food or liquids down.  
However her weight was not dropping.  The examination was 
essentially as it was previously.  The impression was 
esophagitis. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the United States Court of Appeals for 
Veterans Claims (Court) held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  


Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

Ratings under diagnostic codes 7301 to 7329 inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Stomach stenosis is to rated as a gastric ulcer.  38 C.F.R. 
§ 4.114, Diagnostic code 7309.  Gastric ulcer does not have 
its own rating criteria but is rated using the criteria for 
duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7304.  

A duodenal ulcer is assigned a 20 percent evaluation for a 
moderate case with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for a moderately severe case with symptoms that are 
less than severe but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days in duration at least four or more times a 
year.  A severe case, which is rated 60 percent disabling, is 
manifested by pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
and weight loss productive of serious impairment of health. 
38 C.F.R. § 4.114, Diagnostic Code 7305.   

The RO has rated the veteran's disability as hypertrophic 
gastritis.  Hypertrophic gastritis (identified by 
gastroscope) is rated 60 percent where there are chronic 
symptoms including severe hemorrhages or large ulcerated or 
eroded areas.  A 30 percent evaluation is consistent with 
chronic symptoms including multiple small eroded or ulcerated 
areas and symptoms.  A 10 percent evaluation is consistent 
with chronic symptoms, and small nodular lesions.  38 C.F.R. 
§ 4.114, Diagnostic Code 7307.  

Benign skin growths are to be rated as scars, disfigurement, 
etc.  38 C.F.R. § 4.119, Diagnostic Code 7819.  The provision 
then further states that Diagnostic Code 7819 may be rated as 
eczema, dependent upon location, extent and repugnant or 
otherwise disabling character of manifestations.  

A 10 percent evaluation is appropriate for eczema where there 
is exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  With slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area a noncompensable evaluation is assigned.  If there is 
constant exudation or itching, extensive lesions or marked 
disfigurement a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.  

Ratings from 10 percent to 60 percent are provided for 
impairment of two to five fingers of the major hand.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 (2000).  

The ratings provided under diagnostic codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of the fingertips to within two inches or 5.1 
centimeters of the median transverse fold of the palm.  

The ratings for codes 5220 to 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the 
fingertips to within two inches or 5.1 centimeters of the 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) in either direction is not 
considered disabling.  

In cases of evaluation of injuries that are or can be rated 
in accordance with limitation of motion of a part, there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, and 4.45;  
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2000).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
during flare-ups.  Johnson v. Brown, 9 Vet. App. 7 (1997);  
DeLuca, 8 Vet. App. at 206.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claims 
of entitlement to higher initial evaluations for 
gastroparesis and benign skin growths with a right hand scar, 
and that the duty to assist has been satisfied in this 
instance with respect to those claims.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

A VA examination has been conducted.  Medical records and the 
veteran's statements/testimony have been obtained and 
considered.  The veteran has not identified and released 
records from additional providers.  Accordingly, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to her claims 
is required to comply with the duty to assist her as mandated 
by the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

However, the Board finds that the veteran is not prejudiced 
by its consideration of her claims pursuant to this new law 
without their first being considered by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claims, and VA has 
already met all obligations to her under this new 
legislation.  Moreover, she has been afforded the opportunity 
to submit evidence and/or argument on the merits of the 
issues on appeal, and has done so.  


Gastroparesis

The veteran's gastroparesis has been rated as hypertrophic 
gastritis.  The Board is of the opinion that gastroparesis is 
more appropriately rated as stomach stenosis.  38 C.F.R. 
§ 4.20.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The reason for the change of rating code in this case is that 
stomach stenosis, according to the rating schedule, is to be 
rated as a gastric ulcer.  38 C.F.R. § 4.114, Diagnostic code 
7309.  In turn, gastric ulcers are rated using the criteria 
for a duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 
7304.  

A duodenal ulcer, as previously stated above, is assigned a 
20 percent evaluation for a moderate case with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations. 38 C.F.R. § 4.114, Diagnostic Code 7305.   

The gastrointestinal symptoms complained of by the veteran 
include, primarily, chronic abdominal pain, nausea and 
vomiting.  She has not persuasively shown any weight loss 
since service.  There has been no evidence of hematemesis or 
melena.  

The main question to be resolved in this case is whether the 
veteran's symptoms are symptoms of gastroparesis or symptoms 
of a nonservice connected disability.  

In August 1999 an EGD revealed ulcers in the pre-pyloric 
sphincter.  A treatment record in September 1999 shows that 
the veteran felt some improvement in symptoms on treatment 
for H-pylori, but she had completed treatment and a burning 
feeling was returning.  Complaints of stomach pain in January 
2001 were diagnosed as probable peptic ulcer disease.  

It is also notable that a repeat gastric emptying study in 
November 2000 was negative for evidence of gastroparesis.  A 
report from February 2001 noted that the veteran was 
experiencing pain, nausea and bilious emesis.  While she had 
a history of gastroparesis, she also had a negative gastric 
emptying study, and felt that symptoms of gastroparesis had 
resolved.  

One assessment was that symptoms suggested the return of 
peptic ulcer disease.  However a subsequent EGD showed only 
esophageal inflammation suspected to be a result of reflux.  
No ulcerations were noted.  A report from February 2001 
contained an impression of esophagitis.  

This evidence suggests that the complained of symptoms may be 
unrelated to the service connected disability; rather they 
may be related to ulcer disease or reflux esophagitis.  

Other factors supporting such a conclusion include the 
veteran's account, given to some treatment providers, that 
epigastric pain felt different from the pain that was 
associated with gastroparesis, and that pain, nausea and 
vomiting did not necessarily follow eating.  

She told a treatment provider in August 1999 that pain was 
not associated with nausea, vomiting and other symptoms, and 
was not related to eating or abstaining.  She further 
explained that the current pain was like a knot in the 
stomach, whereas symptoms of gastroparesis were described as 
an infrequent spasm usually associated with dietary 
broadening or a largish meal.  

The veteran was seen in December 2000 for documentation that 
she no longer had gastroparesis.  She denied nausea, vomiting 
and abdominal pain after eating.  

A treatment report from January 2001 noted that the veteran 
experienced persistent nausea unaffected by meals.  At her 
Board hearing in February 2001, she testified that she would 
vomit whether she would eat or not, and was always nauseous.  

On the other hand, the hallmark symptom of gastroparesis - 
abdominal distress (such as nausea vomiting and epigastric 
pain) related to eating - has remained fairly constant since 
service.  

On VA examination in June 1998 the veteran reported 
postprandial vomiting one to two times a week with antecedent 
abdominal pain.  In a November 1998 statement she related 
that she could no longer eat and enjoy certain foods because 
they caused distress.  

In August 1999, prior to the diagnosis of a prepyloric ulcer, 
the veteran reported that similar pain had been diagnosed in 
service as gastroparesis.  She noted that she had vomited 
several days before.  A physician stated the same month that 
the reported abdominal pain was not typical for ulcer 
disease.  While the doctors could not identify with 
specificity the etiology of the epigastric pain, her "long 
history of gastroparesis with life limiting symptoms was more 
concerning, as it seemed that the etiology was not worked out 
well."  

A record in September 1999 noted that the veteran had 
occasional vomiting "as per her usual."  A November 1999 
report noted that episodes related to gastroparesis had 
lessened in severity, in recent years she continued to have 
pain and emesis on a biweekly basis related to food intake.  
She was limiting her diet and taking Levsin.  An assessment 
was made that she was continuing to have episodes of 
gastroparesis.  Peptic ulcer disease was described as 
currently asymptomatic.  

A report from January 2001 noted that the veteran complained 
that abdominal pain was worse with eating, and she had had 
several episodes of emesis.  The examiner felt that there was 
probable peptic ulcer disease, but also stated that there was 
concern for gastroparesis.  

The veteran testified at her hearing that she was restricted 
to a semisolid diet.  She stated that she could not eat 
anything that was not easily digestible.  She testified that 
she had to eat multiple small meals or she would throw up.  

Reports from February 2001 show that the veteran was having 
ongoing epigastric pain and nausea, worse with meals.  There 
was some vomiting but she was generally able to keep food 
down.  

Using the criteria for gastric ulcer, the currently assigned 
10 percent evaluation would be consistent with a mild case 
with recurring symptoms once or twice yearly.  
The next higher evaluation of 20 percent is assigned for a 
moderate case with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  The veteran's case 
supports an initial 20 percent evaluation.    In this regard, 
the veteran has continuous symptoms including periodic 
vomiting and regular epigastric pain and nausea.  She avoids 
more symptoms through careful monitoring of her eating habits 
and diet.  

The Board takes note of the fact that the most recent gastric 
emptying study was negative, and that some of the veteran's 
symptoms may be due to unrelated ulcer disease or 
esophagitis.  However, because of the difficulty in 
separating the two legally and factually (indeed the symptoms 
have not been sufficiently disassociated from gastroparesis), 
and resolving doubt in the veteran's favor, the Board 
concludes that her symptoms of nausea, vomiting and abdominal 
pain are symptoms of gastroparesis.  The evidence supports 
that these symptoms are chronic, continuous and moderate.  



The next higher evaluation is not supported under diagnostic 
Codes 7404 or 7305, because the veteran has not presented 
cognizable evidence that the disability picture more nearly 
approximates the criteria for a moderately severe case of 
gastroparesis.  This, as defined in the regulation, requires 
less than the criteria for a severe case, but with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days in duration at 
least four or more times per year.  

The veteran's testimony and records do not support that she 
has experienced any such periods of incapacitation.  She 
testified that she only periodically would miss a half-day of 
work.  Thus, she is clearly not incapacitated and she has 
never told any treatment providers that she has been 
incapacitated for the aforementioned period of time, or with 
the aforementioned regularity.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are nonetheless expected 
in all instances.  38 C.F.R. § 4.21.  The veteran has not 
persuasively demonstrated at least moderately severe 
impairment.  She has denied any gastrointestinal bleeding, 
hematemesis, melena or the like and no gastrointestinal 
bleeding has been verified through testing.  Her doctors have 
not associated anemia persuasively with the service-connected 
disability.  It is felt that her anemia is more likely due to 
regular menses.  


II.  Excision of benign skin growths of 
the hands and left thigh with a right 
hand scar.

The veteran's disability has been rated as eczema.  The 
noncompensable evaluation assigned is consistent with slight 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  38 C.F.R. § 4.118, Diagnostic Codes 7819, 7806.  



The Board is of the opinion that an initial compensable 
evaluation of 10 percent is warranted.  The veteran has 
submitted evidence of a recurrent skin growth on an exposed 
area.  Hence, reading the criteria liberally, the skin 
condition warrants a 10 percent evaluation.  

The next higher evaluation of 30 percent is not warranted 
under the eczema criteria because the cognizable evidence 
does not support that there is constant itching or exudation, 
extensive lesions or marked disfigurement.  38 C.F.R.  4.118, 
Diagnostic Codes 7806, 7819.  

Upon review of the evidence of record, the Board concludes 
that the record also supports a separate evaluation of 10 
percent for the tender and painful operative scar of the 
veteran's right hand.  Multiple ratings can be assigned using 
different diagnostic codes if none of the symptoms or 
criteria for a rating under a diagnostic code are duplicative 
of, or overlap the symptoms or criteria for the other 
diagnostic code under consideration.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  To reemphasize, VA regulations 
require coordination of rating with impairment of function in 
all instances.  38 C.F.R. § 4.21.  

There is significant evidence of record that the veteran has 
an objectively tender and painful scar on the right hand.  38 
C.F.R. 4.118, Diagnostic Code 7804.  A February 1999 VA 
treatment report contains an assessment of a question of 
nerve compression.  

The veteran had chronic right hand pain secondary to the 
scar.  Another record from that month noted three plus 
tenderness to palpation in the area.  Subsequent treatment 
records noted ongoing complaints of sensitivity over the 
scar.  

A higher evaluation than 10 percent is not available for a 
tender and painful scar.  However the Board has considered 
whether application of another rating code would support a 
higher evaluation.  

The veteran has made reference to various limitations of 
function of her right hand due to the scar.  In her statement 
of November 1998, she stated that she could not move her 
fingers as much, and her hands would cramp up, resulting in 
difficulty writing, typing, playing the piano etc.  She 
stated that she was a hand model and had lost jobs due to the 
appearance of her scar, but was not specific, and did not 
provide any supporting documentation of occupational 
impairment.  

In her substantive appeal, in addition to reemphasizing 
previously asserted limitations and occupational impairment, 
the veteran further stated that she was going to physical 
therapy for inability to fully extend her hand, and that she 
required a splint.  

As noted above, a scar may be rated based on limitation of 
function of a part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

In this case there is no cognizable evidence that the veteran 
has loss of function of the hand that can be rated as greater 
than 10 percent disabling.  Multiple evaluations cannot be 
assigned for a tender and painful scar and for loss of 
function of the hand without violating the prohibition 
against pyramiding.  38 C.F.R. § 4.14.  This is because 
functional loss of the hand in this case would be primarily 
rated by loss of motion of the fingers, which would include 
loss of motion due to pain, weakness and the like.  

A VA operative report from 1999 noted that the veteran's 
right hand scar was over the small finger flexor tendon 
although the digital nerves were preserved.  Subsequent 
records showed ongoing complaints of decreased finger motion 
with therapy and splinting to increase motion.  A record from 
April 1999 noted good MCP extension of the fourth and fifth 
digits, but she held her hand in MP flexion.  Additional 
reports noted from that month noted that the veteran reached 
full right small finger extension.  The assessment was that 
she had excellent results with increased range of motion.  
There was full extension passively, and close to full 
extension actively.  A report from July 1999 noted that she 
had full extension of the MP joints. 



Throughout this time the veteran continued to complain of 
hand pain.  A report from October 1999 noted stiffness, but 
it was improving.  There was also a complaint of cramping and 
weakness.  There was a good range of the MCPs.  The 
assessment in relevant part was that she had a return of 
range of motion.  

A report from January 2000 noted similar complaints.  Active 
finger extension was to 15 degrees, and passively extension 
was to 30 degrees.  Additional range of motion exercises were 
recommended.  A report from July 2000 noted marked 
improvement in range of motion with exercises although there 
was still tenderness over the incision area to palpation.  
Active extension was to neutral while passive extension was 
to 7 degrees.  The veteran was able to make a fist.  

The veteran testified at her February 2001 hearing that she 
could not straighten her hand to 0 degrees.  She continued to 
complain of pain, cramping and difficulty gripping things.  
She also testified that she mostly missed time from work due 
to her stomach.  She scheduled other appointments for after 
work.  

From the foregoing, the Board concludes that there is no 
cognizable evidence that the veteran has compensable 
limitation of motion (akin to either favorable or unfavorable 
ankylosis of the fingers) as defined in the regulations.  
Even considering her pain, she can make a fist.  

There is no competent and persuasive basis for concluding 
that the veteran experiences limited finger motion (to 
include as a result of functional limitation) such that 
flexion of the fingertips to within two inches or 5.1 
centimeters of the median transverse fold of the palm is 
prevented, or that flexion is limited to more than once inch 
from the transverse fold of the palm.  

In the awards granted above, the Board finds no basis for 
assignment of "staged" ratings.  See Fenderson, supra.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations in the statement of 
the case from January 1999 and actually discussed the 
provisions in light of her claims.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of her gastroparesis, and excision of benign skin 
growths of the hands and left thigh with a right hand scar.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disabilities.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

The veteran has asserted that her skin lesions and scar have 
resulted in lost job opportunities, and she has also related 
impact on various functional abilities.  However, she has not 
submitted any evidence - only assertions.  This is not a 
sufficient factual basis upon which to refer the veteran for 
consideration of extraschedular compensation.  


ORDER

Entitlement to an initial 20 percent evaluation for 
gastroparesis is granted, subject to the governing criteria 
applicable to the payment of monetary awards.  

Entitlement to separate, initial 10 percent evaluations are 
granted for benign skin growths and a tender and painful 
right hand scar, subject to the governing criteria applicable 
to the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board feels that reexamination is in order for additional 
consideration of functional limitation of the knee in 
accordance with DeLuca, 8 Vet. App. 202.  

A stated above, in cases of evaluation of orthopedic injuries 
there must be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59;  DeLuca, 8 Vet. App. 202.  

Association with the claims file of any additional records of 
treatment that may have accumulated during the course of the 
appeal would also materially assist in the adjudication of 
the remaining issue on appeal.  

Records generated by VA are within the constructive (if not 
actual notice) of VA adjudicators.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predate the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board, and should be included in the record."  Id. 
at 612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).  

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  Because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
the claim for a higher initial evaluation of the knee at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
request the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or non-VA, inpatient or outpatient, who 
may possess additional records pertinent 
to her claim.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L., No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
another appropriate specialist, including 
on a fee basis if necessary, in order to 
ascertain the current nature and extent 
of severity of the service-connected 
right knee disability.  Any further 
indicated special studies should be 
conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion 
recorded in degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disability should be 
thoroughly evaluated.  

The examiner should then make an 
assessment of the severity of the 
disability in terms of the rating 
criteria pertaining to the knee, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:
Does the service-connected right knee 
disability involve only the bones, or 
does it also involve the muscles and 
nerves? 

Does the service connected right knee 
disability cause objectively or 
objectively weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected right knee disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected right 
knee disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected right knee disability. 

The examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service connected right 
knee disability, and if such overlap 
exists, the degree to which the 
nonservice connected problem creates 
functional impairment that may be 
dissociated from impairment caused by the 
service connected right knee disability.  

If the functional impairment created by 
the nonservice connected problem can not 
be dissociated, the examiner should so 
indicate.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

The veteran is hereby advised that failure 
to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of her claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause shown for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

The RO must also review the claims file to 
ensure that all notification and 
development action, including that 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for status post medial 
meniscectomy of the right knee with 
consideration of all applicable laws and 
regulations.  The RO should consider 
Fenderson, 12 Vet. App. 119, 126, 
pertaining to initial grants of service 
connection on the basis of "staged 
ratings."  The RO should also document 
its consideration of the applicability of 
the criteria under 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000), as 
warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations consider pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



